department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uniform issue list legend o n i u o t x n i o e s n dear this is in reply to your ruling_request dated date1 for authorization to make a set-aside in the amount of s for a purpose described in sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations because you are precluded from making a qualifying_distribution for that year by a court order facts on date2 you ceased operating as a hospital and were designated a private_foundation under sec_509 of the internal_revenue_code you are subject_to sec_4942 requiring in general a minimum annual distribution for exempt purposes you continue to remain subject_to significant contingent liabilities that arose prior to the asset sale ending your function as a hospital also you are subject_to an plus one rule under state law whereby all infants born at your hospital facility prior its end have until the age of plus one year to file medical malpractice claims against you significantly you remain under a state court order providing that while pending and potential claims exist none of your assets may be expended except for your own ordinary and necessary operating_expenses or in accord with that court's orders you have requested authority to make a set-aside under sec_53_4942_a_-3 of the regulations for your tax_year ending date3 in the amount of s for a purpose described in sec_53_4942_a_-3 of the regulations because you are precluded from making a qualifying_distribution for that year by a court order law sec_4942 of the code imposes tax on any private_foundation that fails to distribute the required annual distribution for exempt purposes absent a set-aside approved by the service for each tax_year the qualifying_distribution for exempt purposes must be made before the first day of the second tax_year following the tax_year concerned sec_4942 of the code provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution sec_53_4942_a_-2 of the regulations provides that any amount set_aside under paragraph b is determined that such amount is not necessary for the purposes for which it is set_aside shall be included in the gross_income for the taxable_year of sec_53_4942_a_-3 to the extent it sec_53_4942_a_-3 of the regulations defines the term qualifying_distribution in relevant part to mean any amount_paid to accomplish one or more purposes described in sec_170 or b of the code other than any contribution to a private_foundation which is not an operating_foundation or by the contributing private_foundation or one or more disqualified persons with respect to such foundation an organization controlled directly or indirectly to sec_53_4942_a_-3 of the regulations provides that in the event that a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may seek and obtain a set-aside for a purpose described in sec_53_4942_a_-3 the amount of the set-aside shall be equal to that portion of the private foundation's distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides analysis you may not distribute your assets except to the extent provided by a court order reserving your assets for possible liabilities because of the court order you cannot make a qualifying_distribution as defined under sec_53_4942_a_-3 of the regulations and therefore you cannot avoid the initial tax under sec_4942 of the code without a set-aside sec_53_4942_a_-3 of the regulations specifically addresses the situation in which a court order prevents a private_foundation involved in litigation from making its full required_distribution it directs such a private_foundation to seek permission for a set-aside for a purpose described in sec_53_4942_a_-3 under code sec_4942 the amount of the set-aside will be treated as a qualifying_distribution because no portion of your assets aside from your own operating_expenses may be distributed while the court order is pending the amount you seek to set_aside is equal to the entire portion of the distributable_amount you would have distributed for a purpose described in sec_53 a - a in sec_53_4942_a_-3 of the regulations accordingly we rule that you may make a set-aside for tax_year ending date3 in the amount of s your situation is exactly like that provided for we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set- aside that section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of the private_foundation as a pledge or obligation to be paid at a future date or dates sec_53_4942_a_-3 states that the set-aside must actually be distributed by the last day of the taxable_year following the taxable_year in which the litigation is terminated amounts not distributed by the close of the appropriate taxable_year shall be treated as described in sec_53_4942_a_-2 during the succeeding year ruling you may make a contingent set-aside in the amount of s under sec_53 a - b of the regulations that will be treated as a qualifying_distribution under sec_4942 of the code for your tax_year ending date3 this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon your tax status should be reported to the service because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure notice
